Filed 3/1/21 P. v. Mason CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                               B296701

           Plaintiff and Respondent,                       (Los Angeles County
                                                           Super. Ct. No. YA098903)
           v.

 NATHAN JEROME MASON,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County. Hector M. Guzman, Judge. Affirmed.
      Athena Shudde, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, David E. Madeo and William H. Shin, Deputy
Attorneys General, for Plaintiff and Respondent.
                    _______________________
                        INTRODUCTION
       A jury convicted Nathan Jerome Mason of shooting at an
inhabited dwelling, two counts of assault with a semiautomatic
firearm with an enhancement for personal use of a firearm,
discharge of a firearm with gross negligence, making a criminal
threat, and possession of a firearm by a felon. Mason contends
the trial court prejudicially erred by failing to instruct the jury on
grossly negligent discharge of a firearm as a lesser included
offense of shooting at an inhabited dwelling and failing to
instruct the jury on self-defense on the assault charges and the
shooting at an inhabited dwelling charge. Mason also argues his
attorney denied him effective assistance of counsel by failing to
request self-defense instructions and failing to object when the
trial court removed the self-defense instructions.
       Mason’s claims of instructional error rest on his testimony
denying the relevant events occurred and proffering a different
version of the events. Mason’s version does not support the
instructions Mason claims the trial court improperly omitted.
Even if it did, any error in failing to instruct on the lesser
included offense and self-defense was harmless in light of the
extensive evidence of Mason’s guilt. Mason also has not
demonstrated that his counsel rendered him ineffective
assistance warranting reversal. We affirm.
           FACTUAL AND PROCEDURAL HISTORY
      A.    The Charges
      The Los Angeles County District Attorney charged Mason
with shooting at an inhabited dwelling (Pen. Code, § 246,1


1     Statutory references are to the Penal Code.




                                  2
count 1), two counts of assault with a semiautomatic firearm
(§ 245, subd. (b), counts 2 and 3) with personal use of a firearm
(§ 12022.5, count 2), discharge of a firearm with gross negligence
(§246.3, subd. (a), count 4), two counts of making criminal threats
(§ 422, subd. (a), counts 5 and 6), and possession of a firearm by a
felon (§ 29800, subd. (a)(1), count 7). Mason pleaded not guilty to
the charges and denied the special allegations. The trial court
granted the prosecution’s motion to amend the information to add
an allegation on count 3 that Mason personally used a firearm
(§ 12022.5).
      B.    The Prosecution Case
            1.    The Initial Altercation and Gunshots
      Around 11:00 p.m. on September 16, 2018, Willie Sutton
and his fiancée Shauntail Smith heard people arguing and
swearing outside their ground floor apartment. Sutton went
outside to the apartment complex courtyard and observed Mason
arguing with a woman Sutton did not know and Anthony Lee, a
man Sutton recognized as someone who lived across the street.
      Sutton and Smith knew Mason, who lived upstairs from
them in the same apartment complex. They had never had any
arguments or previous incidents with him. Lee did not know
Mason before that night.
      Sutton observed the argument between Mason and the two
others escalate into a physical fight. Sutton saw Mason punch
the woman more than once with his fist and push Lee aside.
Mason, Lee, and the woman then went outside the courtyard to
the front of the apartment complex. Sutton returned to his
apartment. About 10 minutes later, Sutton and Smith heard
three to five gunshots.




                                 3
      Lee testified he was coming down the front steps of the
apartment complex when he saw Mason and a woman enter
through the front gate. Mason began arguing with a second
woman sitting on the steps. The argument escalated into a
physical fight in the courtyard, and Mason began hitting the
woman in the face with his closed fist. Lee attempted to
intervene to protect the woman, but “got brushed up against the
wall and got [his] forearm cut.” Lee saw Sutton enter the
courtyard and begin speaking with Mason.
      Lee returned across the street to his apartment courtyard.
He saw the woman Mason had beaten leave in a car; her mouth
was bloodied. Lee then observed Mason walk upstairs in the
apartment complex. About five minutes later, Lee saw Mason
return to the curb in front of the complex with a gun and shoot in
the air four or five times. Nobody else was present, and Mason
did not appear to be shooting at anyone.
            2.    The Second Altercation and Gunshot
      After hearing the gunshots, Sutton and Smith went outside
and saw Mason walk into the apartment courtyard holding a
black semiautomatic handgun. Mason brushed past Sutton.
Sutton told Mason, “You don’t need to be firing the guns off,
especially if you ain’t shooting nobody.” Mason continued
upstairs towards his apartment, and Sutton and Smith returned
to their apartment.
       Shortly thereafter, Mason returned and banged on Sutton
and Smith’s door. The apartment had an inner wooden door and
an outer metal mesh security screen door. Sutton opened the
wooden door, and he and Smith saw Mason outside the locked
security screen. Smith thought Mason appeared drunk and
“seemed to be in an uproar.” Sutton thought Mason was “on




                                4
some type of drug.” Mason asked Sutton whether the people
Mason had encountered outside were “[his] people”; Sutton said
no, opened the screen door and stepped out, and told Mason to
“get the fuck away from my door.”
      When Sutton stepped out, Mason “sucker punched” him in
the jaw. Sutton stepped back into the apartment to put on his
shoes. Smith stood in the doorway trying to keep the men
separated as Mason continued “cussing and fussing” outside the
door. Smith grabbed a stick about three feet long and three-
quarters of an inch wide, and when Mason took a step backwards
and reached towards his waistband, she hit him on the head,
thinking he might still have his gun.
      Sutton saw Mason about to “swing back” at Smith, and the
men fought and wrestled in the courtyard for about 10 minutes.
Both men were injured in the fight. Mason was also injured
when Smith hit him with the stick.
      Following the fight, Sutton and Smith returned to their
apartment. Mason addressed them through the screen door
again, and said, “I’m going to get you,” and “I got something for
you, nigga, and you too, bitch.”
      Mason returned about a minute later and knocked on
Sutton and Smith’s security screen door again. He told Sutton to
come outside because “he’s got something for him.” Mason was
holding a black semiautomatic handgun in his hand. Through
the screen door, Sutton said, “What, you gonna shoot me?”
Mason replied, “Yeah, you and your bitch.”
      When Mason appeared at their door, Smith was on the
telephone with 911, having already called 911 because she
believed Mason intended to return and shoot them. Smith’s
roommate, Sheri Hunter, was also present and assisted Smith




                                5
with the 911 call. As Smith and Hunter spoke to the 911
dispatcher, Mason raised his right hand and fired the gun
through the closed security screen door into the apartment from a
distance of 20 to 22 feet. The bullet left a hole in the metal mesh
screen and “ricocheted” into the partially-open wooden door,
leaving a raised strike mark. The bullet passed within about a
foot of Smith and missed Sutton by a few inches.
       The prosecution played a recording of the 911 call at trial.
Smith told the dispatcher that “this guy . . . from upstairs, got a,
got a gun and he’s shootin’,” and Sutton in the background yelled,
“He’s been outside shooting a gun. . . .” Then Smith exclaimed,
“He’s shooting. He’s shooting. He’s shooting now. He’s
shooting. . . . He’s shooting. . . . Please hurry up and send the
police. . . . He’s shooting in my house. . . . He’s shooting in my
house.” Smith testified that the shot came through the
apartment door at this point in the call. Sutton in the
background stated, “He just shot through our door. He just shot
in my house.”
       Smith described Mason to the dispatcher and explained
that “he just shot, . . . before he came knocking at my door
starting trouble, he was outside jumping on some other girl that
he didn’t even know from a can of paint and then start shooting
his gun outside here. And then he come[s] to my house and
start . . . shot up in house after he came and start a fight at my
house that we didn’t have nothing to do with . . . .” Smith stated,
“And I got the bullet proof in the door right now, ma’am.” The
dispatcher responded, “I heard the shot.”
       After Los Angeles County Sheriff’s deputies arrived, Mason
refused to leave his apartment for approximately five hours.
Deputy Francisco Velasquez testified that Smith and Sutton




                                 6
seemed “shooken [sic] up a little bit” when he arrived. Velasquez
found five spent nine-millimeter shell casings imprinted with the
word “Hornady” in front of the apartment complex and one spent
shell casing with the same “Hornady” label approximately 15 feet
from Sutton and Smith’s door. Velasquez observed a hole in the
metal mesh door and a defect in the wooden door, but did not find
a bullet in the wooden door or nearby.
       After Mason surrendered, Velasquez found a box of nine-
millimeter Hornady brand ammunition and a black nine-
millimeter semiautomatic handgun loaded with Hornady brand
ammunition in Mason’s bedroom. He also found an unfired
Hornady bullet on Mason’s washer/dryer.
     C.    The Defense Case
      Mason was the sole defense witness. Mason testified he
broke up an altercation between his girlfriend and another
woman in the courtyard of his apartment complex. According to
Mason, Sutton stood on his porch during the argument. As
Mason returned to his apartment, Sutton approached him, said
“don’t be fucking with my people,” and “socked” Mason in the
face. Sutton told Mason the woman was angry with Sutton
because Sutton had not extended her credit to buy drugs. Mason
denied hitting the woman or seeing Lee, denied going to Sutton
and Smith’s door, and denied hitting Sutton first.
      Mason testified he and Sutton began fighting after Sutton
punched him, and that during the fight, Smith emerged from the
apartment and struck him several times in the head with a bat,
knocking him unconscious. When he regained consciousness,
Sutton was kicking him and Smith was still hitting him with the
bat.




                                7
      Mason testified he stood up and backed out the front gate of
the apartment complex away from Sutton and Smith,
remembered he had his gun, took it out, and shot in the air three
or four times. Mason denied shooting through Sutton and
Smith’s screen door or firing any shot inside the apartment
courtyard.
      Mason injured his arm blocking the bat. He received
16 staples in his head and suffered an eye injury and a fractured
arm.
      D.    The Jury Instructions
       At the outset of trial, the trial court distributed draft jury
instructions to counsel. The trial court asked defense counsel to
consider whether the evidence supported any lesser included
offenses and to review the self-defense instructions, which were
incomplete.
       Before Mason testified, the court and counsel discussed the
instructions. The court stated it would wait to see whether the
self-defense instructions would apply. Regarding the charge for
Mason’s alleged shooting into Sutton and Smith’s apartment,
defense counsel requested an instruction on the lesser included
offense of grossly negligent discharge of a firearm. The trial
court asked, “So we need to give the Stone instruction? I hate
giving that instruction.” (See Stone v. Superior Court (1982)
31 Cal.3d 503, 519; CALCRIM No. 3517 [jury instruction for use
when lesser included and greater offenses are not separately
charged].) Defense counsel responded, “[I]t’s not mandatory to
give an instruction on a lesser;” “the court can say [Mason] either
shot at an inhabited dwelling or he didn’t;” and “there’s
significant evidence that he shot at an occupied dwelling with the
gun, which subsumes the lesser.” Defense counsel ultimately




                                  8
asked that the court hold the lesser included offense instruction
in abeyance.2
       After the close of evidence, the trial court stated that the
self-defense element should be removed from the instruction on
assault with a deadly weapon (CALCRIM No. 875) because the
court “can’t see how that now applies, based on Mr. Mason’s
testimony.” The court asked defense counsel, “Do you think it
should remain in?,” and expressed its view that Mason’s
testimony did not support self-defense. The trial court stated
that it had “looked at [the evidence] from every different angle,”
and that although “it’s possible” defense counsel could argue self-
defense, doing so would be “unproductive.”
       Defense counsel stated, “I understand what the court is
saying.” Defense counsel did not object to removal of the self-
defense element in CALCRIM No. 875. Defense counsel also did
not object to removal of the self-defense element from the
instructions on shooting at an inhabited dwelling (CALCRIM
No. 965) and grossly negligent discharge of a firearm (CALCRIM
No. 970), or to removal of CALCRIM No. 3470 [right to self-
defense], CALCRIM No. 3472 [no right to self-defense if fight
provoked as excuse to use force], and CALCRIM No. 3474 [no
right to self-defense after danger no longer exists] from the
instructions. The court and counsel did not revisit including the
lesser included offense instruction on the shooting at an


2     The court and counsel also discussed that the prosecution
had charged the two alleged shootings separately. The
prosecution confirmed its position that the first shooting outside
in the air was negligent discharge of a firearm (count 4) and the
shooting into Sutton and Smith’s apartment was discharging a
firearm at an inhabited dwelling (count 1).




                                 9
inhabited dwelling charge, and the court did not instruct the jury
on the lesser included offense on that charge.
      During closing arguments, the prosecutor stated that the
instructions did not include self-defense instructions because self-
defense did not apply. Defense counsel objected, and the trial
court sustained the objection. Defense counsel did not argue self-
defense in her closing argument.
      E.    The Verdict and Sentencing
       During deliberations, the jury asked whether it could
“incorporate acts of self-defense with respect to determining our
verdict.” Both sides agreed to the trial court’s suggested
response: “No, self-defense is not an issue to be considered by
you in this case.”
       The jury found Mason guilty on all counts other than one of
the two counts of making criminal threats.3 The trial court
sentenced Mason to 15 years four months in prison: six years for
assault with a semiautomatic firearm, plus four years for
personal use of a firearm; a consecutive term of two years (one-
third the middle term) on the second assault with a
semiautomatic firearm, plus one year four months (one-third the
middle term) for personal use of a firearm; a consecutive term of
eight months (one-third the middle term) for grossly negligent
discharge of a firearm; a consecutive term of eight months (one-
third the middle term) for making a criminal threat; and a
consecutive term of eight months (one-third the middle term) for
illegal possession of a firearm by a felon. The court imposed a

3    The jury found Mason guilty of making a criminal threat
against Smith and not guilty of making a criminal threat against
Sutton.




                                 10
sentence of five years for the shooting at an inhabited dwelling
charge, but stayed it pursuant to section 654.
                          DISCUSSION
       Mason argues the trial court should have instructed the
jury sua sponte on grossly negligent discharge of a firearm as a
lesser included offense of shooting at an inhabited dwelling and
on self-defense on the assault and shooting at an inhabited
dwelling charges. Mason also argues his attorney denied him
effective assistance of counsel by failing to request self-defense
instructions and failing to object to the trial court’s removal of
those instructions.
      A.    Standard of Review
       “[T]he rules regarding when a trial court has a sua sponte
duty to instruct differ according to whether the instruction
relates to a lesser included offense or to a defense. As to lesser
included offenses, the court must instruct . . . whenever there is
substantial evidence to support the instruction.” (People v. Elize
(1999) 71 Cal.App.4th 605, 615 (Elize).) As to defenses, “a sua
sponte instructional duty arises ‘only if it appears that the
defendant is relying on such a defense, or if there is substantial
evidence supportive of such a defense and the defense is not
inconsistent with the defendant’s theory of the case.’ [Citation.].”
(People v. Breverman (1998) 19 Cal.4th 142, 157 [italics in
original] (Breverman); accord, Elize, at p. 615; People v. Barton
(1995) 12 Cal.4th 186, 195, 199 (Barton) [discussing “trial court’s
broad duty to instruct on lesser included offenses and its
narrower obligation to instruct on particular defenses”].)
       “‘On appeal, we review independently the question whether
the trial court improperly failed to instruct on a lesser included




                                 11
offense.’” (People v. Walker (2015) 237 Cal.App.4th 111, 115,
quoting People v. Souza (2012) 54 Cal.4th 90, 113.) We likewise
independently review whether the trial court improperly failed to
instruct on a defense. (People v. Sisuphan (2010)
181 Cal.App.4th 800, 806; People v. Shelmire (2005)
130 Cal.App.4th 1044, 1055.)
      B.    Any Error in Failing To Instruct on the Lesser
            Included Offense Was Harmless
        Grossly negligent discharge of a firearm is a necessarily
included offense of shooting at an inhabited dwelling. (People v.
Ramirez (2009) 45 Cal.4th 980, 983 (Ramirez).) Mason argues
the trial court should have instructed the jury on the lesser
included offense of grossly negligent discharge of a firearm
because Mason’s testimony was substantial evidence supporting
the lesser included instruction.
        “A trial court must instruct on a lesser included offense if
there is substantial evidence from which a reasonable jury could
conclude the defendant is guilty of the lesser offense, but not the
charged offense.” (People v. Racy (2007) 148 Cal.App.4th 1327,
1335 (Racy), citing Breverman, supra, 19 Cal.4th at p. 162.)
“‘“Substantial evidence” in this specific context is defined as
evidence which is “sufficient to ‘deserve consideration by the jury,
i.e., “evidence from which a jury composed of reasonable men
[and women] could have concluded’” that the particular facts
underlying the instruction did exist.” [Citations.]’” (People v.
Lemus (1988) 203 Cal.App.3d 470, 477 (Lemus).)
         “In deciding whether evidence is ‘substantial’ in this
context, a court determines only its bare legal sufficiency, not its
weight.” (Breverman, supra, 19 Cal.4th at p. 177.) Accordingly,
“in determining whether the record contains substantial evidence




                                 12
of a lesser included offense, the court should not consider the
credibility of witnesses, instead leaving credibility
determinations for the jury.” (Elize, supra, 71 Cal.App.4th at
p. 615.)
       “The testimony of a single witness, including the defendant,
can constitute substantial evidence requiring the court to instruct
on its own initiative. [Citations.].” (People v. Lewis (2001)
25 Cal.4th 610, 646.) “Even if it does not inspire confidence, a
defendant’s testimony constitutes substantial evidence.”
(People v. Mejia-Lenares (2006) 135 Cal.App.4th 1437, 1446; see
also People v. Melton (1988) 44 Cal.3d 713, 746 [“[t]hough it
hardly inspired confidence, defendant’s testimony was
substantial evidence in support of a verdict of theft rather than
robbery”].)
       The elements of shooting at an inhabited dwelling are
(1) acting willfully and maliciously and (2) shooting at an
inhabited house. (§ 246; Ramirez, supra, 45 Cal.4th at p. 985;
CALCRIM No. 965.) Grossly negligent discharge of a firearm
requires (1) intentionally shooting a firearm; (2) with gross
negligence; (3) in a manner that could have resulted in the injury
or death of a person. (§ 246.3, subd. (a); Ramirez, at pp. 989-990;
CALCRIM No. 970.) The Supreme Court has explained that the
elements of the two offenses are functionally similar, both are
general intent crimes, and that “the basis for the more serious
treatment of a section 246 offense, is that the greater offense
requires that an inhabited dwelling or other specified object be
within the defendant’s firing range.” (Ramirez, at p. 990.)
       Mason testified he fired his gun in the air three or four
times outside the front gate of the apartment complex to stop
Sutton and Smith’s attack. He denied seeing Lee, denied




                                13
shooting into Sutton and Smith’s apartment, and denied firing
any shot in the apartment complex courtyard. Had the jury
believed Mason, the shooting Lee witnessed did not occur, the
shooting into Sutton and Smith’s door did not occur, and Mason
fired outside the apartment complex with Sutton and Smith
nearby.
       In isolation, Mason’s version could be consistent with
grossly negligent discharge of a firearm. His version is not
consistent, however, with grossly negligent discharge of a firearm
as a lesser included offense of shooting at an inhabited dwelling
as charged here. A defendant is entitled to an instruction on a
lesser included offense if “‘there is evidence which, if accepted by
the trier of fact, would absolve [the] defendant from guilt of the
greater offense’ [citation] but not the lesser. [Citations.].”
(People v. Memro (1995) 11 Cal.4th 786, 871.) Mason denied
firing his gun inside the apartment courtyard at all, much less
near Sutton and Smith’s door. Thus, even if the jury believed
Mason, his testimony did not describe a grossly negligent
shooting at or near Sutton and Smith’s door. Mason described a
different shooting in a different location. The trial court thus did
not err in not instructing on the lesser included offense.
       Even if Mason’s testimony warranted such an instruction,
any error in failing to instruct on the lesser included offense does
not require reversal of Mason’s shooting at an inhabited dwelling
conviction. “[I]n a noncapital case, error in failing sua sponte to
instruct, or to instruct fully, on all lesser included offenses and
theories thereof which are supported by the evidence must be
reviewed for prejudice exclusively under Watson.” (Breverman,
supra, 19 Cal.4th at p. 178.) Under People v. Watson (1956)
46 Cal.2d 818 (Watson), the conviction on the greater offense




                                 14
should be reversed only “if, ‘after an examination of the entire
cause, including the evidence’ [citation], it appears ‘reasonably
probable’ the defendant would have obtained a more favorable
outcome had the error not occurred.” (Breverman, at p. 178;
accord, People v. Gonzalez (2018) 5 Cal.5th 186, 191 [failure to
instruct on lesser included offenses “is harmless if defendants
cannot demonstrate a reasonable probability that the jury would
have—without the error—reached a different result”].)
“Probability under Watson ‘does not mean more likely than not,
but merely a reasonable chance, more than an abstract
possibility.’ [Citation.].” (Racy, supra, 148 Cal.App.4th at
p. 1335, quoting People v. Superior Court (Ghilotti) (2002)
27 Cal.4th 888, 918.)
       Mason cannot demonstrate a reasonable probability that
the jury would have reached a different result had the trial court
instructed on the lesser included offense. As an initial matter,
the trial court instructed the jury on grossly negligent discharge
of a firearm on count 4. As the parties discussed, that count
reflected the prosecution’s theory that the first shooting in the air
was negligent discharge of a firearm (see footnote 2, infra). Had
the jury believed Mason that a second shooting did not occur, the
jury could have found Mason guilty of grossly negligent discharge
of a firearm and not guilty of shooting at an inhabited dwelling
under the instructions as given. Although the prosecution did
not charge the sections 246 and 246.3 counts as alternate
offenses for the same conduct, the separate instruction on grossly
negligent discharge of a firearm, as applied to Mason’s version of
the events, precluded an all-or-nothing choice for the jury and
satisfied “[t]he purpose of the sua sponte instructional rule which
applies to lesser included offenses[, which] is ‘to assure, in the




                                 15
interest of justice, the most accurate possible verdict
encompassed by the charge and supported by the evidence.’”
(Elize, supra, 71 Cal.App.4th at p. 613, quoting Breverman,
supra, 19 Cal.4th at p. 161; see also People v. Eid (2014)
59 Cal.4th 650, 657 [“The reason for instructing the jury on lesser
included offenses is to protect the jury’s ‘“truth-ascertainment
function”’ and avoid an “‘“all-or-nothing choice”’” between
conviction on a greater offense than warranted or acquittal even
though there is sufficient evidence “‘“to establish a lesser
included offense.”’”].)
       Furthermore, Mason cannot demonstrate a reasonable
probability that the jury would have reached a different result
had the court given the lesser included instruction. Significant
evidence supported the conclusion that Mason fired through
Sutton and Smith’s door into their occupied apartment, which
satisfies a crucial element of shooting at an inhabited dwelling.
Sutton and Smith testified that after Sutton and Mason fought,
Mason returned to their door with a gun and fired through the
closed security screen door from a distance of 20 to 22 feet,
leaving a hole in the metal mesh and impacting the interior
wooden door. The recording of the contemporaneous 911 call
corroborated Sutton and Smith’s testimony. Smith and Sutton
can be heard describing the events and reacting to the shooting
as it occurred, stating, “[h]e’s shooting,” “[h]e’s shooting in my
house,” and “[h]e just shot through our door. He just shot in my
house.” The 911 dispatcher stated, “I heard the shot.”
       The physical evidence Velasquez collected also corroborated
Sutton and Smith’s testimony. Velasquez found a hole in Sutton
and Smith’s screen door and a defect in their wooden door.
Velasquez also found a Hornady bullet casing 15 feet from Sutton




                                16
and Smith’s front door that matched the ammunition found in
Mason’s apartment and the five casings found outside the
apartment complex.
      Given this extensive evidence, even if the trial court had
instructed on the lesser include offense, it is not reasonably
probable the jury would have concluded Mason did not shoot into
the apartment. Any instructional error was harmless.
      C.    Any Error in Failing To Instruct on Self-defense Was
            Harmless
       As noted above, “the scope of the court’s duty to instruct
varies as between lesser included offenses and defenses.” (Elize,
supra, 71 Cal.App.4th at p. 616.) Although “the sua sponte duty
to instruct on all material issues presented by the evidence
extends to defenses as well as to lesser included offenses,” the
Supreme Court draws “a sharp distinction between the two
situations.” (Breverman, supra, 19 Cal.4th at p. 157.) In the case
of defenses, “a sua sponte instructional duty arises ‘only if it
appears that the defendant is relying on such a defense, or if
there is substantial evidence supportive of such a defense and the
defense is not inconsistent with the defendant’s theory of the
case.’” (Ibid.; accord, People v. Salas (2006) 37 Cal.4th 967, 982
(Salas) [“a defendant has a right to have the trial court, on its
own initiative, give a jury instruction on any affirmative defense
for which the record contains substantial evidence,” unless the
defense is “inconsistent with the defendant’s theory of the case”].)
       Mason did not rely on a self-defense theory at trial.
Defense counsel did not argue self-defense, nor did counsel object
to the trial court’s statement that self-defense did not apply. To
the contrary, in response to the court’s statement that arguing
self-defense would be “unproductive,” defense counsel stated, “I




                                 17
understand what the court is saying.” Defense counsel primarily
argued that Mason was voluntarily intoxicated and that no
forensic evidence linked the bullet casings to Mason’s gun.
      Nevertheless, Mason’s testimony that he shot his gun in
the air upon regaining consciousness and finding Sutton and
Smith attacking him was substantial evidence of self-defense.
Self-defense applies “when the defendant acts in response to
circumstances that cause the defendant to fear, and would lead a
reasonable person to fear, the imminent infliction of death or
great bodily injury (§[§] 197, 198).” (Barton, supra, 12 Cal.4th at
pp. 199-200.) A defendant’s testimony constitutes substantial
evidence. (People v. Mejia-Lenares (2006) 135 Cal.App.4th 1437,
1446.) As with lesser included offenses, “in determining whether
the record contains substantial evidence” of a defense, “the court
should not consider the credibility of witnesses, instead leaving
credibility determinations for the jury.” (Elize, supra,
71 Cal.App.4th at p. 615.)
      Mason’s self-defense testimony does not square with
Mason’s theory of the case, however. The two assault charges
and the shooting at an inhabited dwelling charge arose from the
prosecution’s contention that Mason fired at the door of Sutton
and Smith’s occupied apartment. Mason denied that shooting
occurred. Mason claimed he fired in the air outside the
apartment complex to stop Sutton and Smith’s attack. Mason
proffered a different series of events from those the prosecution
alleged, not an alternative explanation for the apartment
shooting. Mason’s contention that he fired in self-defense outside
the apartment complex is unrelated to, and inconsistent with, his
claim that the apartment shooting did not occur.




                                18
      Even if Mason’s testimony was consistent with his defense
theory, any instructional error was not prejudicial. The Supreme
Court “ha[s] not yet determined what test of prejudice applies to
the failure to instruct on an affirmative defense.” (Salas, supra,
37 Cal.4th at p. 984.) Even assuming the more rigorous
Chapman test applies (see Chapman v. California (1967)
386 U.S. 18, 24 [state must prove error harmless beyond a
reasonable doubt]), the trial court’s failure to instruct on self-
defense was harmless beyond a reasonable doubt.
      Extensive evidence contradicted Mason’s testimony that
Sutton attacked Mason first and that Mason only fired his gun
after Sutton and Smith attacked him. Sutton and Smith testified
they heard noise outside, Sutton saw Mason fighting with Lee
and an unknown woman in the courtyard, they heard shots, and
they saw Mason enter the courtyard carrying a gun. Shortly
afterward, Mason banged on their door, seemingly intoxicated,
and “sucker punched” Sutton, resulting in a physical fight
between the men and Smith hitting Mason with a stick because
she thought he had a gun. Sutton and Smith testified that the
fight with Mason occurred after they heard shots in front of the
complex, not before, and that they were inside when they heard
the shots. Lee testified he saw Mason arguing with a woman and
that Lee attempted to intervene. Lee later saw Mason fire into
the air outside the complex with nobody else present.
      The recording of the contemporaneous 911 call corroborated
Sutton and Smith’s testimony. They can be heard describing the
situation [“this guy . . . from upstairs, got a, got a gun and he’s
shootin’”] and preceding events [“[h]e’s been outside shooting a
gun”; “before he came knocking at my door starting trouble, he
was outside jumping on some other girl that he didn’t even know




                                19
from a can of paint, and then start shooting his gun outside
here”], and narrating the second shooting as it occurred.
Velasquez’s testimony that Mason refused to leave his apartment
for several hours after the police arrived reflects behavior
inconsistent with Mason’s testimony that he was the victim of an
unprovoked attack. The hole in Sutton and Smith’s screen door,
the damage to their wooden door, and the discovery of a shell
casing matching Mason’s gun 15 feet from Sutton and Smith’s
door also support Sutton and Smith’s description of the events.
       Mason argues that the jury’s question during deliberations
whether it could “incorporate acts of self-defense with respect to
determining [its] verdict” demonstrates that the failure to
instruct on self-defense was not harmless error. The jury’s
question does not establish that a different result would have
been reached had the jury been properly instructed. “If that were
the standard, any instructional error that elicits a related jury
question would be reversible per se, without regard to the
evidence. That is not the law.” (People v. Gonzalez, (2012)
54 Cal.4th 643, 667). “[T]he jurors simply may have failed to
recall specifically and completely all the instructions that had
been read to them” (People v. Rogers (2006) 39 Cal.4th 826, 876),
or “[t]he jury may have believed it was missing a necessary
instruction, or it may have been confused” (Gonzalez, at pp. 666-
667), including by the prosecutor’s statement during closing
argument that self-defense did not apply and defense counsel’s
successful objection to that argument.
       Review of the entire record demonstrates beyond a
reasonable doubt that a lack of self-defense instructions did not
contribute to the verdict. The consistent testimony of three
eyewitnesses, the physical evidence, and the 911 call




                                20
documenting Smith’s and Sutton’s contemporaneous description
of the events compel a conclusion that any instructional error was
harmless beyond a reasonable doubt.
      D.    Mason Has Not Demonstrated His Counsel Rendered
            Ineffective Assistance
       Mason’s argument that defense counsel rendered
ineffective assistance because she did not request self-defense
instructions and did not object to the trial court’s removal of the
self-defense instructions fails. In assessing claims of ineffective
assistance of trial counsel, we consider whether counsel’s
representation fell below an objective standard of reasonableness
under prevailing professional norms and whether the defendant
suffered prejudice to a reasonable probability, that is, a
probability sufficient to undermine confidence in the outcome.
(Strickland v. Washington (1984) 466 U.S. 668, 693-694; People v.
Ledesma (1987) 43 Cal.3d 171, 216-218.) A reviewing court will
indulge in a presumption that counsel’s performance fell within
the wide range of professional competence and that counsel’s
actions and inactions can be explained as a matter of sound trial
strategy. (Strickland v. Washington, at p. 689; In re Andrews
(2002) 28 Cal.4th 1234, 1253-54.) The defendant bears the
burden of establishing constitutionally inadequate assistance of
counsel. (Strickland v. Washington, at p. 687; In re Andrews, at
p. 1253.) If the record on appeal sheds no light on why counsel
acted or failed to act in the manner challenged, an appellate
claim of ineffective assistance of counsel must be rejected unless
counsel was asked for an explanation and failed to provide one, or
there simply could be no satisfactory explanation. (People v.
Mendoza Tello (1997) 15 Cal.4th 264, 266.)




                                21
       The record does not reflect the reason defense counsel did
not request self-defense instructions or object to their removal.
After the trial court stated that self-defense did not apply,
defense counsel responded, “I understand what the court is
saying,” and did not object when the trial court removed the self-
defense instructions. Defense counsel could have concluded that
a request for self-defense instructions would be futile following
the court’s statements that self-defense did not apply and that
arguing self-defense would be “unproductive.” Alternatively,
defense counsel may have concluded that pursuing a self-defense
theory would undermine her arguments that Mason was
voluntarily intoxicated and that the forensic evidence did not link
Mason’s gun to the shootings.
       Mason has not presented “affirmative evidence that counsel
could have had ‘no rational tactical purpose’ for these decisions.”
(People v. Mickel (2016) 2 Cal.5th 181, 198.) “Under those
circumstances, a reviewing court has no basis on which to
determine whether counsel had a legitimate reason for making a
particular decision, or whether counsel’s actions or failure to take
certain actions were objectively unreasonable.” (Id. at 198.)
       Even if Mason could establish deficient performance by his
counsel, however, he cannot demonstrate a reasonable
probability that self-defense instructions would have resulted in
a different outcome. (People v. Mattson (1990) 50 Cal.3d 826,
876; People v. Gonzalez (1998) 64 Cal.App.4th 432, 438.) As
detailed above, the record contains ample evidence that Mason
hit Sutton first and that following the fight with Sutton, Mason
retrieved his gun from his apartment and fired into Sutton and
Smith’s apartment. Mason has not demonstrated that his trial
counsel rendered ineffective assistance warranting reversal.




                                 22
                       DISPOSITION
     The judgment is affirmed.



                                   MCCORMICK, J.
We concur:


     PERLUSS, P. J.


     SEGAL, J





      Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                              23